IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ROBERT EDWIN STEVENSON,               NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4040

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed July 11, 2016.

An appeal from the Circuit Court for Alachua County.
William Davis, Judge.

Nancy A. Daniels, Public Defender, and Jessica J. Yeary, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Julian E. Markham, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.



ROWE, KELSEY, and JAY, JJ., CONCUR.